Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 17




                           UNITED STATES DISTRICT C O URT
                         THE SO UTHERN DISTRICT O F FLO RIDA
                          CASE# 1:18-CV-21539-UU


              M ichelle Hudson

              PLALINTIFFI%)

     VS.

  EVOCATIVO PRO DUCT DESIGN LLC
         ..
              L .
                                                      JURY TRIA L D EM AN D

              Defendanttg).
                                                          /

                                         AMENDMENTTO coupn lkT




                C O M PLA INT

                     FILED BY      ' i         D.C.

                           2E2 23 2222
/1?b--                     ANGELA E.NOBLE
                          CLERK U S DISQ CT.
                          s.o.oFFEA.-w.RB.
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 17




        1. PLAINTIFF/PA RTIES

            M ichelle H udson Hale
            U .S.C itizen/ Prose
            1à117 Biscayne Blvd #1008
            Aventura,Florida 33160


            D E FEN D A N T

            Evocativo ProductD esign LLC
            1980 FestivalDrive Suite 300
            Las Vegas,Nv 89135
            S.Sum m erlin
            702 527-2409

            N evada Business ID # N V 20191184660
            ENTITY# E0 109172019




                                     T-
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 17




   =
   11               JU R ISD ICTIO N /V EN U E

  1.         Title 28 Section 1391(b)US Code FRCP -
             Jurisdiction underU.S.Code Title 28 PartIV


             Chapter85 -Code 1332.

   2.         This action also applies to Jurisdiction ofPerson-w hich

             gives Jurisdiction regardless ofIocation ofPersons and

             is applicable to Diversity Actions regarding Iocations of

             persons regardless oflocation.

  3.         The U.S.Constitution provides forconcurrentfederal

             Jurisdiction in actions between citizens ofdi#erentstates.

             Case Reference Strawbridge v.Cudis 7 U.S.267 (1806).

  4.         ProperVenue is applied as itrelates underSection

             139 (b)(2),applicable to districts where future harm
                                   3.
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 17




        111. CA USE O F A CTIO N

              N EG LEG ENC E
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 5 of 17




   R EA S O N FO R S TAT N G A C LA IM
  œ     pter768 Secton 81-2011 -A Florida Statute Case Law Referenc:



  The lastown emailcontad with thisbusinesswas ade on September20,2016,
  Thefollowing business relationship came to an end October because itis clearafter
  AttemptstogetanyinformationaboutthisprojectendedJanuaryof2017whenthePlaintiff's
   Healthworsened asaresultofexhaustiondueto abandonmentandalienationoftheproject.

   MonetHudson and plainti
                         flfirstmetwith Glen Bottand RobertDeBardeleben. The meeting was
  scheduledtodiscusstheprojed,whati
                                  twouldIookIikebasedonahome madeface model,thecosts
  andtime frame necessaryforK mpletiondeadlines asthere wasa deadline forcompletionofthe

  projectnecessarytoreceiveSBA I
                               oanfundingfora I
                                              oanforfurtherproduction,manufacturing,
  produdsinstockand sales.ofthefinished produd.W e were told mostproductswerealready in
  house andtheyX uldhavethe mask madeinamatterofweeks.The Defendantand Plaintiflentered
  into contractofwhich detailsin the prom saloutli
                                                 ne,phased approachdated August7,2015. This
  agreementwasforathree month period and ended December,2015 W hen fundswere delayed until
  January. RobertDeBardeleben wascontaded. Hewas made aware ofthe issuesand i
                                                                            twas
  verbally agreed thatwe wouldcontinue withouta contrad butbased on the proposaloutlineofAugust

  7,2015. Januaryof2016,theplalntiff,agreedtostartworkingontheprojectar.nnrdingtothe
  outlinekngwingthattheoriginalcontractexpired.Therewasanexitingbusinessrelationshipand i
                                                                                        t
  was based upon the needfora base model,thatwould ultimately become a working prototype bythe
  endofthe new established three month period.




  OnAugust18,2016-Evocati
                        vo ProductEngineering Serviceson behalfofEvocativo LLC,initiated
  a Steam Mask ProductManufacturingA W riqen ProposalAgreementwould be good fortwo months
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 6 of 17




  necessaryforthis proposalbeful
                               fi
                                lled.The costfora working productcl
                                                                  oseto prototype ready
  manufacturlngwasestimatedat$27,000.00 andtheworkshouldcompletedcol
                                                                   d beM nnfor
  observationattheendoftheproject.Thisproosswastobepreformedin Phasei,11,andlIIbut
  We neversaw anyfini
                    shed working partsdemonstratl
                                                ons. W hen requested the appointmentswere
  alwayscancelled andordel
                         ayed making itnecessaryto endthe nen contraded proposalthatwas
   ini
     tiated based onthe good faith and a prom sal.W e initlallytrusted the businessrelationshipthat
   continued from August7,2015 untilAugust18,2016,was neverfinalized. Afteritsini
                                                                                ti
                                                                                 ation bythe
   Evocati
         vo ProductEnglneeringSewicesofInitiator,RobertDeBardeleben,theprojectcametoa
  complete standstillaboutMay,2016 afterItwasmade knownto the Cad Designer thatanother

  manufantllrerwouldtakeovertheprocess.(SeeExhibl
                                                t27-sentto GoldenWestTechnology.R e
  projectwoul
            dcometoastandstill.The Prom sa'includingtheCAD 3-D Designsandoperating
  medeldemonstrating Phase 1-thru Phase4 wefe nevercompleted.They wanted to speakto this
  manufacturerregardingheatingpadsthattheysaidwe'refinishedinMarch.(SeeExhibi
                                                                            t28& #13).
   ldidnotwantsteam andrequestedtoseethecontractagreement,(SeeExhibit31).Iwastoldwould
  be sentnecessal to veri
                        fy whatexadly Ihave paidforand onlythe proposed agreementcould be
  sentand nottheoriginalcontractthatexpired. The payments are received,and Ineeded a finished
  projed aspromisedbutnothingto suggestproje nearcompletionafterthefirst$15,000.00
  paymentwasgiven upfrontwithoutseelng the word.lface loosing milllonsofdollars,moneyhas
  beenallegedto beenspentonaprojectlneverseewhen inthe makingand Iwillnotgi
                                                                          vethem my
  new manufacturercontactinfoasitwasnotprofessionalin myopini
                                                            onto involve thecontactbefore I
  had the 3dcad'sand adequate modelsto see atthls peint.The nextday Icalled and requested to see
  whatwasfinished and how partsoperated asofMay3,2016,wastold everything nearly completed,&
  possiblemoneyreturnedafterprojectcompletionbutthisneverhappene .(SeeExhibi
                                                                           t29).AIl
  responses from them athispointconsisted olnew proposalscosting more money and hew contracts
  whenIhavenothingtoshow totheManufaturingcompany.Theplalntiffpaid $27,00000foraprojectl
  could neversee orvalldatethatanywork actualWorkeverstarted orwascompleted asrem rted.
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 7 of 17




  The 3-D Cad designerasked ifthe prototype needed to work,and ltold him the answerwas yes,lt
  wasagreed in originaldiscussions and itwould be manufactured as soon as theirworkwascomplete
  and Imade itclearthatwe were inthe finalstages.Therewas nevercontactfrom him again and the

  projectstalled,myrequestswerenotansweredandfalseassumptions,inabi
                                                                  litytocommunicate
  necessaryto obtain the final3-D CAD drawingsand Modelwenton deafears. We neverwere given
  informationtoprovi
                   detoprospectlvemanufacturersandanditwasclear1heprojectwasinjeopardy.
  wouldThereweremonthsnoresponse.Afterrequestingtoseefinalprojecttodatewithnosuccess,
   wastold onlypadswere availableand would be inthe maijbutthey were neverreceived aswell. I
                                                                                           t

  wasclearinAugust,ifnosigningofcontracttomanufacture,thisprojectwouldproceed.


  Therewere reassurancesthattherewoul
                                    d benoproblems,thattheprojectwasbasiccomparedto
  otherproduds made and wasshowed priorproducts.Theystated thattheyhad mostofthe parts In
  house and on shelfand few hadto be ordered outside and thatmostpartswere inexpensive and the
  bulk ofthe costwould be in producing a modeland the prototype.They saw a hand made prototype
  made bymyselfandwastold a handmai
                                  d modelwas required and itwas agreed to butnevershown,
   neverdemonstrated nordeliveredknowlng this produdlonwasnecessaryand in additionto a
  finished prototype becauseof business loanstipul
                                                 ations atthattime .They were told contracthad to
   end whena I
             oan did notgo thruon datesfirstestimated .They wereaware thatitwould be months
  beforefinancingwouldbeavail
                            abletocompletetheproject.andtheywereawarethatthereasonfor
  making the prototype wasnecessaryforobtaining a Ioan aswellasbeing assured a safe productthat
  could be marketed andsol
                         d.




  Design instructions were giventhroughou!the maskmaking process.There were detailed instructions
  regardjng the design and functioning parts.Ialso made clearIwanted to see the steam flowing thru a
  maskmodelwhere steam would be introduced diredlyon to the face because itwasnecessaryfor
  moisturizing oftheface aswellas forthose who had clogged nasalpassages which could cause
  breathingconcerns.ltwasmadeclearthatthisdevice wouldhavethecapaclk toopen breathing




                                                    )
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 8 of 17



  passages.Since mydiscussionswiththiscompanythree new productshave been introduced into the
   marketand areare being sold .These productsare known asthe Powered Sinus Decongestionator
  whichisSoldfor$99.00,andtheSinusDecongestionatorsoldfor$99.00andtheNavage NasalGare
  rqtallsfor89.00arenewsproductsmadeandareonthemarketaftermymaskwasnotmadebutwas
  to be desi
           gned forthe same medi
                               cinalpurpose.



  W e were told thatthisassemblyw would replicatetheejedricalcomponentsofan iron which
  produced steam,and thattheywould use padsfrom similarmodels ofsteam facialproductsonthe
  marketto make steam thatwould be sufficientto flow A thoutanycomplications,steam flow
   from theplasti
                c maskonto the faceof!he individualusingthe mask.W e were tol
                                                                            d the partswere

  minlmalandwerenotexpensive.Weweretoldthattheycoul
                                                  dcompletelheprojectwithnoissues
  withgettingtheprojectcompletedbutinMaynoproductandinsteadmoremoneywasbeingasked
  foraswel.asanew contractdealthatwasnotnecessaryatthetimeastheprojectwasoverandthe
  modelandorprotoTpewasrequiredtobemadeavailablebecausethe$27,000.00paymenthad
  beensubmittedwhentoldthepaymentwasallrequiredtocompletetheprojed .XSeeA signed
  agreemenlthatexpired in three monthsasthiswasthe agreed upondeadline forthe prototype to be
  finished.W e were told a new agreementwould be sentbutwasneverreceived andwe simplyconti
                                                                                         nued

  theprojectbaseduponourbusinessrelationshipbaseduponapriorcontractthathadended.Wefel
                                                                                    tat
  thi
    s pointaIIparties knew whatwas required to continue with this positi
                                                                       ve business relationship that
  wasongoing foratleastsix months and making my deadllnesMeW hard to meetatthispointintime.
   ItwasalwaysmadeitclearthatIneeded a working prototype toshow buyerswithintwo months.

  Thefirstpaymentof5,000wasn'tuntilJantlary13,2016anditwasmadenecessal toge1project
  creati
       on started because withoutthe prototype lwoujd notrecei
                                                             ve a SBA loan and this was explained
  to Mr.DeBradentonwhowastold thata wofklng prototype was aterm ofthe proposed Ioan ofwhich
  costofprototypewasincludeda businessplanwithprojecti
                                                     onsofIM thefirstyearandincreasi
                                                                                   ngby
  twentyfive percenteach yearthereaftec



  There was nevera signed œ ntractagreementthereaqer.The assignmentbegan based on a
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 9 of 17




  consentedagreementtocontinuetheprojectbasedonwhatwasagreedduringthefirstini
                                                                            tial
  discussion.There were agreeddiscussi
                                     on on completionofthe prototype in accordanceto the
  proposed outline ofAug 7,2015. Itwasmade cl
                                            earthatthe end produd would be a working
  prototype.Therewasneveradiscussionaboutprotokpemandacturing ,assemblyortesting

   thatwasoutlined inAddi
                        ti
                         onalphases ofparagraph elghtofan outlinesentseveraldaysIaterand
   wasomitted from the contractagreement.



  lhadtohaveaworking protolpetobeeligibleto recelveaIoanandwheni
                                                               twasnotfinishedontime
  IIostalIfunding. Inevermade an agreementwRh Evocati
                                                    vo,oranyone employed by EvocativothatI
  wanted theirhelpwith manufacturing and when lthoughtthe prototype wasin the finalfinishing
  stages Imade i
               tclearlwoul
                         d be handling the manufacturing ofthisproductelsewhere and Ineed
  estimatestostad anotherprototype.AtthispointaIlworkonmyprojectendedand l
   neverreceived a working prototype,wastold could see the finalproductattheiroffice and each
  appointmentwas postponed. Irequesteda hold oneverything untillcouldcome to the office
  personallyand wastol
                     d only parts existed and Irequested whattheyhad to be mailed and lnevergot
  the partsln the mai
                    l.Theysaidwere returned,Irequested he hang on tothem @snon working parts
  thatwerenevernegotiated.(SeeExhibit40A)Ilookedintoplasticparts forthefacemasksandparts.

   Thecostswere notexpensi
                         ve.They had the money butrefused to provi
                                                                 de a modelorcad3 design.
  Theyprovided picturesonly.Thiswasneverpartofthe negotiations and notsufflcientfora quaffing
  ModelorPrototype necessaryto obtai
                                   n a SmallBusinessLoan because Bankers need a presentati
                                                                                         on
   ofanoperatingmaskthatreleasessteam andtheywereawareofthiswhenacceptingthejob.


  The prototype stal
                   led during May,2020,and no modelnorprototype were made available forreview
  aftertheyweretold Ihad to havethe finalmodelto examlne and someoneelse would be
  manufacturingtheprodud forsale.Weneverdiscussedgoinganyfudherwi
                                                                ththeprojectbeyond a
  working prototype model. Wastold eledricalcomponents were in pl
                                                                aceand the pl
                                                                            astic to modelthe
  mask lwastold woul
                   d notbe an issue.Ichecked into plasticcostsand itwas minimaland Iwas sure

  nothingwouldinterferewiththe projectbutwouldbetoldinMaymoremoneywasrequiredforparts
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 10 of 17




   thatwerealreadypaidfor.(SeeExhibit19 underdescriptionwhichstatesCAD Modelswerebeing
   made and 30 partsin the making,el
                                   ectricalpadson shelfinExhibit13.

    From this pointthe discussion would involve manufaduring questi
                                                                  onsofwhi
                                                                         ch Ineverintended them
   tobe involved.TheirOctoberacontractaskingformoremoneytotalingcloseto$10,000.00was
   needed to make a face mask molds.Idid notunderstand whythiswasbeing requested when l
   needed 1plasticoperating maskcomponentthatcostal
                                                  m ost$30,000.00. Moldswere never
   mentioned and outofthe question becausetheycould makethousandsofmasksfrom a mold Ididn'
                                                                                         t
   need thatlpayedforbutthisiswhatis required tofinishthe productlneeded in May and was not

   availabletosee.Someonewould stallontheprojectbybeingoutoftheofficeoronholidayand It
   wasclearofneedforthe prototype modelthatproduced steam in my possession asagreed because
   deadlinesto haveasellableproducttoproducesaleshadtobefuncti
                                                             oningatsomecapaci
                                                                             T atthis
   point. We neversaw norrecei
                             ved afinished produd. Ittook two monthsto assurance steam could
   materialize itselffrom tubes and flowing directlyonto onesface when i
                                                                       twas made clearholes had to
   be around the faceofthe mask necessaryforsteam to effectively flow onthe entire face.Both
   engineersunderstood the conceptandassured metheycould make a working modelthatIwould
   own when itwas finished.


   InMaytheyhadreceived$27,000.00and Iam Iedtobelievetheyhavethemoneyneededtofinish
   thepfojectwhichprojectsafinlshed project16to24 hrsfrom receiptofthemoney.tSeeExhibit47).
   problem making anoperating modeland prototype thatthey failed to produce. Ireceived nothlng

   Thatwaswri
            qenandprômisedverball
                                yattheinitialmeetingwhicbpromisedawerkingprotoWpe.
   Theycould neverprovide originalagreem entand every agreementafterwasnothing discussed
   lnthe initialmeeting with DeBradendeton.Theywould œ ntinueto make excuses,askformore
   Moneyforwork notcompleted.




   The manufacturerneeded to see 3dcad Modeland al1pidures and whentheycould notproduce
   them wi
         thoutsome modelto workfrom itwould be impossibleforanyone el
                                                                    se to manufacture. My
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 11 of 17




   businesswould also failwi
                           thoutthe produdionthlsmodel.Ihave invested myIife savingsand
   neededto see the work on the modelto date and itwas neverpresented.Atthe end ofdiscussions I
   am toldonlypartsexistmeaningi
                               twasneverconstructedandtherewasnoprooithesteam operated
   within a plastictubeorstructure.


   They were alwaysordering parts buthow didthey know whatparts were needed wi
                                                                             thoutawofkin
   progressthatwould need constanttestlng within the maskand tubes.Thishasneverbeen built
   before and the pldurescould notprom i
                                       se a finalsteam producing product.There was no wayfor
   anyone to reproduce theirworkatthispolntbecause itwasinoperable according to everyone I
   showedthepicturesproducedthusfarandtheyreceived the$26,000.00.PlalntiffisIedto believe
   theyhaveaI1moneyneededtofinishtheprojectwhichprojectsafinishedprojed 16to24hrsfrom
   receiptofthemoneytSeeExhlbi
                             t47).problem makinganoperalingmodelandprototypethatlhey
   failedto produce.



   They could neverarrange a meeti
                                 ngto demonstratethe produd and theyœ ul
                                                                       d notdo so because
   Theyfailed to complete anyclericalworking pads and in the end had only plasticparts.Theworking
   modelwasnotdevelopedthatcould show something thatyoucol
                                                         d turn on andend fesultwould be
   steam emittingonto the face. lW as told theyhad aIlpadsin-house and wouldn'tneed to buy parts
   and afterfourmonthsthey had no plastic patsandstillneeded the maineledricalcomponents..
   Necessary to make and demonstfate a working model. Ithad to be assembledand eledricalhadto
   be integrated into the pl
                           astic maskdetermine ifthe pads and clericalcomm nentswould operate and
   according tothem theyonlymade partsthatwere neverassembled lnto a modeland theyassured.
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 12 of 17




         A C LA IM FO R P U N ITIT IV E
        DA M A G ES BY IN C LU D IN G A
   PROUCTIONOF DISCOVERY EVIDENCE

           D EC LA R A TO R Y R E LIE F

              Plaintil incorporates by reference the allegations of

              paragraphs 1 through 56,as though fully setfodh herein.



              A n actualcontroversy has arisen and exists between each

              pady concerning the follow ing C LA IM O F LO SS:


              1.    Possible LostEarnings'
                                         ,
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 13 of 17




                    Estim ated LostRents                    $ 540,000.00
                    Loss Earnings                           $1.300.000.00
                    Pain/su#ering                           $   20.000.00
                    OtherDam ages To Be Determ ined &
                    To be added to this Estim ate

                    DoctorBills                             $ 10,000.00
                   LostPropedy                              $ 910,000.00
                   C helsea,M a
                    Sprinj,Tx
                    M iam l,FI

                    Taxes                                   $    7,000.00


                    TOTAL ESTIM ATED LO SS                  $2,787,000.00
                    And O rAm ounts To Be Determ ined




  Figures Are Estim ates OfActualDam ages &

  ACTUA L LO SS /TOTAL AM O RATIM TIO NS THAT

  NEED FURTHER REVIEW .




                                      /3
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 14 of 17




              2.    Defendants Iack ofcom pliance to Statutes and
                         Iaw s governing corporate Iaw .


              3.    any and aI1otherissues thatm ay be show n

                    according to proof.


              The plaintis requests a trialbyjury and aIIJudicial
              declarations necessary to enable both padies to

              ascedain aIIrights and duties as they pertain to

              this case.

              The Plainti; requests thatthis trialrem ain open and

              available foraIIinterested padies to view untilthis

              case has concluded.


              Plaintil requests sum m ons be delivered by Coud A ppointee

              orCedified M aildue to status ofPro/se filing status.



              W HEREFORE,Plaintiffts)pray forthe following relief:

        1.    An aw ard ofcom pensatory dam ages in the am ountto be
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 15 of 17




              show n according to proof'
                                       ,

        2.    Declaratory reliefas required herein'
                                                  ,

        3.    Attorneys fees and costs to the extentallow ed by Iaw '
                                                                    ,

        4.    Punitive Dam ages as itapplies to Corporations and acts

              m ade by em ployees,as a Corporate em ployer,like and

              individualem ployer,m ay be held Iiable forpunitive

              dam ages w here there is proofofwillfuland wanton

              m isconduct,

              Reference:Schropp v.Crow n Eurocars,Inc.,654 So.2d 1158.

        5.    Such fudherand otherreliefas this coud deemsjustand
              Proper.

        6, Such reliefforM entalAnguish,Pain Suffering

        7.    Loss OfFam ily M em ber

        8'
         . A trialby jury as itappliesto Florida Statute 913-
              C ase References:


     State v.Neil,457 So.2d 481 (Fla.1984).
                                          ,City ofMiam i?.

             Cornett,463 So.2d 399 (FIa.3DCA 1985).
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 16 of 17




        8. A trialby jury as itappliesto Florida Statute 913-
              C ase References:
              M M R entalTools,Inc VS .M ilchem jlnc

              M obile M echanicalContractors Assn VS .
             Carlough 456 F.supp 310 (D.C.)Ala.1978)



             Am endm ents to this pleading w illbe m ade available to

             this coud shodly regarding Pleadings

              forany and aIIclaim s forreliefnotstated herein.




      M ichelle ud      '
      18117 Biscayne Bv #1008
      Adventra,FI33160
       1800 872 0386
       Pro/Se
Case 1:20-cv-25265-RNS Document 1 Entered on FLSD Docket 12/28/2020 Page 17 of 17




   lHEREBY CERTIFY thata true and correctcopy ofthls CO M PLAINT,
    was furnished to the Defendant,EVOCATIVO PRO DUCT D ESIG N LLC,
   1980 FESTIVAL PLAM DRIVE , Las Vegas,NV 89135.

                                                                         $

                                                       '
                                                 @.                             e.
       Plainti: Signature



   &


    NOTERIZED

   O n this               day of                               020.




   SIG NATURE O F NOT                 Y
                                            yyvw
                                            5+J.
                                               PY@%        RE'
                                                             NEE M .LIBER
   NOTARY SEAL
                                            '
                                                % MYCOMMISSION/00945246
                                                %uivwo.
                                                      '
                                                      b
                                                      rExplu s:Januav Q9,2024
                                            fv w              '''

              vê?k/saFt
                    é'
                     .ENEE M .LD ER
                .
                 1:IJIIMMISSION #G* 45846
                  7tPIRES:January()9,2024
              uQW *




                                                             /)
